Citation Nr: 0029634	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1941 to March 
1946.  He died on May [redacted], 1997, and the appellant 
is his surviving spouse.

This appeal is from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
January 2000 for development of additional evidence.  The 
ordered actions are complete, and the case is again before 
the Board.


FINDING OF FACT

Liver cirrhosis causing the veteran's death was not related 
to or caused by disease or injury in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by wartime service did 
not cause or substantially or materially contribute to the 
veteran's death.  38 U.S.C.A. § 1110, 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal the veteran had yellow fever 
vaccination in 1942.  He contracted hepatitis in service in 
June 1944, which was diagnosed as mild, non-jaundice, cause 
undetermined.  A separation medical examination report was 
negative for hepatitis.

In April 1958, M.C. Adair, M.D., reported he had known and 
treated the veteran since 1946 for complaints diagnosed as 
nervous stomach, with manifestations including nausea, 
indigestion, gas, fatigue, and other associated ailments with 
a negative work-up for ulcer.  Dr. Adair stated that upon 
learning of the veteran's history of hepatitis in service and 
review of the veteran's symptoms through the years, he felt 
there was a good probability that the stomach distress and 
fatigue were traceable to liver damage suffered during the 
attack of hepatitis.

A VA examination of June 1958 was negative for liver disease.  
A bromsulfalein test was negative.

There is a hiatus in the veteran's medical record until 
October 1974, when private medical records comprising 
doctor's office notes show treatment for various complaints 
comprising lacerations, upper respiratory infections, and 
ulcer.  Office records to December 1976 do not reveal a 
diagnosis of cirrhosis.

Hospital records of March 1981 to May 1997 from Wills 
Memorial Hospital (WMH) are of record.  In March 1981, the 
veteran was diagnosed with urinary tract infection and 
bronchitis.  In December 1982, he was admitted and treated 
for bleeding gastric ulcer, noted as a recurrence of an ulcer 
diagnosed in 1976.  A December 1982 chest x-ray showed 
emphysematous lungs.  An April 1983 GI x-ray series showed 
old severely scarred duodenal ulcer and a small hiatal 
hernia.  In December 1985, the veteran had an appendectomy 
for a gangrenous, perforated appendectomy.  On 
hospitalization in July 1988 for respiratory complaints, the 
veteran reported that he lived alone, smoked two packages or 
more of cigarettes per day and drank an unknown quantity of 
alcohol daily, which he had done for several years.  The 
final diagnosis was upper respiratory infection with 
cephalalgia; dehydration secondary to nausea and vomiting, 
and chronic bronchitis.

The veteran was seen at University Hospital in November 1992 
for consultation on complaints of nausea, vomiting, and 
abdominal pain.  Past history included his denial that he had 
ever had hepatitis.  He denied alcohol use for the past five 
months; he admitted to past alcohol problems.  Liver biopsy 
suggested the possibility of alcohol related injury, but was 
not entirely specific.  A November 13, 1992, serology study 
from University Hospital, done for H. Sherman, M.D., was 
negative for hepatitis B antigens or antibodies.  Serology 
for hepatitis C was also negative.  A December 1992 treatment 
note by C.L. Spurr, M.D., reported Dr. Sherman had recently 
diagnosed the veteran with advanced cirrhosis, and that the 
veteran had been told frankly that if he continued to drink 
alcohol, his prognosis was worse than that of many cancer 
patients.  The veteran reported he was not then drinking at 
all.

A January to February 1993 WMH discharge summary stated that 
the veteran was diagnosed with advanced cirrhosis of the 
liver in December 1992.  The summary noted the veteran's 
history of yellow fever vaccination in 1942 and hepatitis, 
which the veteran reported as contracted in 1944.  He 
reported recurrences of chronic hepatitis every four or five 
years.  He reported an extensive work-up by Dr. Spurr and 
others in November 1992, including liver biopsy, and as far 
as the veteran knew, the diagnosis was chronic hepatitis.  A 
comment in the discharge summary stated that the information 
from the November 1992 work-up had become available, and the 
pathological diagnosis from that study was alcoholic 
hepatitis and cirrhosis of the liver.  The primary 
recommendation to the veteran made at the time of that study 
was stop drinking.  A July 1997 WMH diagnosis summary stated 
"cirrhosis of the liver without mention of alcohol."

On admission to WMH in July 1993 for GI bleeding, the veteran 
was noted to have problems in the past with cirrhosis and 
duodenal ulcer.  History of hepatitis in 1944 was noted.  A 
long history of alcohol abuse was noted, with no alcohol in 
the past year.  It was felt his current GI bleed was due to 
nonsteroidal anti-inflammatory drugs.  The final diagnoses 
was GI bleeding with reactivation, duodenal ulcer; chronic 
cirrhosis, liver, per history; alcohol/tobacco abuse (post 
many years); and chronic obstructive pulmonary disease.  An 
August 1993 billing record listed the veteran's diagnoses, 
which included cirrhosis of liver without mention of alcohol 
and also other and unspecified alcohol dependence, in 
remission.

Private medical records from Dr. Spurr and others from 
December 1992 to May 1997 repeatedly state a diagnosis of 
cirrhosis secondary to alcohol.  A list of medical services 
from November 1992 to through May 1997 included 88 entries of 
cirrhosis of the liver, of which 85 stated "cirrhosis, liver 
alcoholic," and three, December 16, 1992, January 19, 1994, 
and March 28, 1994, stated "cirrhosis, w/o alcohol."

Other University Hospital records from December 1992 through 
May 1997 show the deteriorating course of the veteran's liver 
disease.  July to August and September 1996 hospital reports 
identified cirrhosis secondary to alcohol with numerous 
sequelae including variceal bleeding, portal hypertensive 
gastropathy, encephalopathy and ascites.

The primary diagnosis on the veteran's May 1997 penultimate 
hospitalization report was "cirrhosis secondary to 
'hepatitis' and alcohol."  On admission physical and 
history, the examiner noted past medical history of 
"cirrhosis secondary to hepatitis and per the chart," and, 
"alcohol use with sequelae of encephalopathy, ascites, 
protal hypertensive gastropathy, esophageal varices, 
gastrointestinal bleeding, coagulopathy and thrombocytopenia.  
The examination impression was, "Patient with cirrhosis 
secondary to hepatitis and per chart review, alcohol."  The 
veteran was admitted with worsening ascites and after some 
improvement in comfort with paracentesis, he was discharged 
with poor prognosis due to underlying liver disease.

The veteran died quietly on May [redacted], 1997, at Wills Memorial 
Hospital.  The terminal hospitalization stated an impression 
of end-stage hepatic disease.  The death certificate stated 
liver cirrhosis as the cause, of several years' duration.  
Emphysema was a condition contributing to death but not 
related to the primary cause.

An April 1998 letter from Dr. C. Everett Koop to the 
Commander-in-Chief of the Veterans of Foreign Wars of the 
United States reported generally on the recent discovery of a 
hepatitis causing virus now labeled hepatitis C.  He wrote of 
the relatively high incidence of hepatitis C infection in the 
veteran population.  He described the course of the disease 
as often a brief or no acute hepatitis attack and long period 
of infection without symptoms until the development of severe 
liver disease leading to cirrhosis and death only after 10 to 
20 years.  Dr. Koop encouraged dissemination of information 
to veterans and advising them that chronic hepatitis C can be 
detected with a simple blood test.

In August 2000, a VA physician reviewed the veteran's VA 
claims file (C-file) to respond to the Board's request for a 
medical opinion from a physician familiar with the different 
types of hepatitis.  The question was whether and to what 
extent hepatitis in service may have contributed to the 
veteran's fatal cirrhosis of the liver.  The examiner 
responded as follows:

The C-file was reviewed.  The brief 
illness this veteran experienced in June 
22, 1944 and labeled as "hepatitis 
without jaundice, acute, mild, cause 
undetermined," is not the cause of this 
veteran's death nor is it related to it 
by any stretch of the imagination.  The 
cause of his demise was liver cirrhosis 
from alcohol abuse.

The veteran's representative asserted in a September 2000 
statement that the August 2000 VA examiner did not review the 
veteran's records thoroughly.  The representative averred 
that the November 18 [sic], 1992, report from University 
Hospital Laboratory Services showed the veteran had hepatitis 
B, there was evidence of hepatitis in service, and the May 4, 
1997, University Hospital record showed the veteran had 
cirrhosis secondary to hepatitis.  The representative argued 
that the August 2000 VA report did not address these medical 
findings.


II.  Analysis

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
1991).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).  A cause of death is service 
connected if the evidence establishes that a disability 
incurred in or aggravated by service, i.e., a service-
connected disability, was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2000).  The 
appellant must establish that the veteran died of a service-
connected disability.  38 U.S.C.A. §§ 1310(a) (West 1991).  
Additionally, service connection for the cause of the 
veteran's death could be established by showing that a 
disability that resulted from or was proximately due to a 
disease or injury incurred in service caused the veteran's 
death.  38 C.F.R. § 3.310(a) (2000).  In this case, the 
appellant specifically alleged that the veteran had hepatitis 
in service, and that hepatitis caused or materially 
contributed to the cause of the veteran's death.  See 
38 C.F.R. § 3.312 (2000).

The appellant's application for VA benefits is complete.  
38 U.S.C.A. § 5103(a) (West 1991).  Based on the development 
of the facts performed in response to the Board's January 
2000 remand, VA has discharged its duty to assist the 
appellant to develop the facts pertinent to her claim.  See 
The Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001 (2000), Pub. L. No. 106-398, § 1611, to be 
codified at 38 U.S.C.A. § 5107.

The evidence supporting the appellant's claim comprises Dr. 
Adair's April 1958 letter, three entries of "cirrhosis, w/o 
alcohol" on a five-year list of medical services provided 
the veteran, the veteran's January 1993 report of repeated 
attacks of hepatitis and his statement that the November 1992 
biopsy showed hepatitis, the August 1993 WMH record of 
cirrhosis without reference to alcohol, and the May 1997 
University Hospital diagnosis of cirrhosis due to 
"hepatitis" and alcohol.

Dr. Adair's letter is clearly based on his deduction based on 
recollection in light of the veteran's history of hepatitis 
in service.  Nothing in the letter indicates Dr. Adair or any 
partners in his practice ever conducted tests to confirm 
hepatitis or liver damage.  As such, the statement has much 
less probative value regarding hepatitis than does a report 
of a test specifically for hepatitis or liver damage.  When 
compared with the June 1958 VA examination that specifically 
found no liver disease as a result of testing, and the 
dispositive November 1992 University Hospital serology 
studies finding no evidence of current or past hepatitis, the 
probative value of Dr. Adair's opinion that the veteran's 
symptoms then were of liver disease due to hepatitis is 
essentially nil.  Moreover, Dr. Adair did not diagnose 
cirrhosis.  His opinion is not evidence of cirrhosis 
specifically.

The several reports of medical service between November 1992 
and March 1994 for cirrhosis without alcohol are not evidence 
that cirrhosis was due to hepatitis, whatever their 
significance may be regarding the relationship between the 
veteran's cirrhosis and alcohol consumption.  More 
significantly, the physician whose office produced those 
billing records unequivocally stated the veteran's cirrhosis 
was due to alcohol use.  The November 1992 evaluation at 
University Hospital that initially diagnosed cirrhosis found 
it was due to alcohol abuse, as was noted in the January 1993 
WMH report.

The veteran's January 1993 report that the November 1992 
liver biopsy found hepatitis is shown by the record to have 
been factually incorrect.  The erroneous report illustrates 
why a lay person's recollection of a medical finding as told 
him by a physician is not deemed reliable evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (lay person's 
report of doctor's statement not deemed sufficiently reliable 
to constitute medical evidence in those situations where 
medical evidence is required to establish that a claim is 
well grounded).

The May 1997 University Hospital diagnosis of cirrhosis 
secondary to "hepatitis" and alcohol is equivocal evidence 
of that fact for two reasons.  First, the placement of 
hepatitis in quotes indicates that the relationship was seen 
as equivocal; alcohol was not equivocated by placement in 
quotations.  Second, however, the physician who noted history 
and performed the physical examination on admission 
identified cirrhosis as "secondary to hepatitis and per the 
chart," indicating that he reported that history based on 
review of the records.

The probative value must be weighed against the other 
evidence of record.  The overwhelming majority of reports 
from University Hospital from November 1992 to May 1997 
attribute cirrhosis to alcohol and not to hepatitis.  The 
July to August and the September 1996 University Hospital 
reports both characterized the cirrhosis as secondary to 
alcohol.  The initial, November 1992, University Hospital 
work-up found by serology that the veteran did not have 
hepatitis B or hepatitis C, and that work-up attributed the 
veteran's cirrhosis to alcohol abuse.  These reports, by 
weight of numbers and by the substance of the findings, 
especially the November 1992 serology results, far outweigh 
the May 1997 diagnosis of cirrhosis secondary to 
"hepatitis."

Dr. Koop's letter is of no specific probative value in this 
case.  Although there may be veterans with undiagnosed 
hepatitis C that they contracted in service, and 
notwithstanding that untreated hepatitis C can lead to liver 
disease, the veteran did not have hepatitis C.  The November 
13, 1992, laboratory report from University Hospital showed 
the veteran was nonreactive for hepatitis C.  Whatever the 
significance of Dr. Koop's letter might have been if the 
veteran had hepatitis C, it has no value as evidence in this 
case.

The VA physician who reviewed the veteran's records in August 
2000 clearly and unequivocally found upon review of the 
veteran's VA claims file that there was absolutely no 
relationship between the episode of hepatitis in service and 
the fatal cirrhosis, which he concluded was due to alcohol 
abuse.  If credible and probative, this evidence is 
dispositive of the case.

The veteran's representative's assertions that the review of 
the veteran's records was not thorough or responsive to the 
evidence are ungrounded.  First, the reviewer stated he 
reviewed the record.  Absent evidence he did not, the Board 
assumes his review was thorough.  Second, the reference to 
November 18, 1992, evidence of hepatitis B as proof of an 
incomplete or unresponsive review is based on a false 
premise.  (The Board finds no laboratory report of the 
referenced date.  Absent such report, the Board construes the 
reference as a typographical error that actually referred to 
the report of November 13, 1992.)  The referenced laboratory 
report showed the veteran was nonreactive for hepatitis B 
antigens or antibodies.  That is, the report is evidence that 
he did not then or ever have hepatitis B.  To that extent, 
the failure to respond to that report does not undermine the 
credibility or probative value of the August 2000 VA opinion.  
Third, the finding of no possible relationship between the 
hepatitis documented in the service medical records and the 
terminal cirrhosis is fundamentally if not specifically 
responsive to the diagnosis in the May 1997 University 
Hospital report.  The Board finds that the August 2000 VA 
opinion was based on thorough review of the record and was 
responsive to the record under review.

The Board's January 2000 remand requested a physician 
familiar with the several types of hepatitis review the 
record.  Absent evidence the reviewer was not, the Board 
concludes that the review was by a physician familiar with 
the types of hepatitis.  This reviewer's conclusion is 
credible and has greater probative value than all of the 
evidence supporting the claim combined.  It is the only 
evidence of record responsive to the specific question of the 
cause of the veteran's cirrhosis and whether it was related 
to disease contracted in service.  The evidence of a 
relationship between the cirrhosis and past hepatitis is far 
less probative of the cause of the veteran's cirrhosis than 
is the evidence indicating no relationship between them.

As a last point, the veteran's death certificate listed 
emphysema as a contributory cause of death that was not 
related to the principle cause of death.  No evidence of 
record suggests, and the appellant has not claimed, any 
relationship between the veteran's military service and 
emphysema.  To the extent emphysema contributed to the 
veteran's death, it is not a service-connected cause of or 
contributor to his death.

The clear preponderance of the evidence is that a disability 
incurred or aggravated in service was neither a principle nor 
a contributory cause of the veteran's death.  38 C.F.R. 
§ 3.312 (2000).  The claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

